Earl Warren: Number 278, William Presser, Petitioner, versus United States. Mr. Cardinal.
John G. Cardinal: Mr. Chief Justice, may it please the Court. On Friday before we had recessed, I had related the facts upon which I've been concluded that the McClellan Committee as we viewed the situation was not in its proper exercise -- doing proper exercise of its investigated powers and that therefore couldn't be no violation of Section 1505. Bases for our conclusions and the reasons therefore we feel are based upon the fact that the compulsory process of the Committee is a deligation of a power from Congress which must be strictly construed to have any valid invocation of that power against one whom the power is asserted.
John M. Harlan II: Assuming you're right on that but the subpoena is invalid, what relevancy is that got to this charge?
John G. Cardinal: Would be that the --
John M. Harlan II: Supposing all the Committee had said -- supposing there had been no subpoena issued that the Government had proved that the -- that the defendant knew of the Committee's interest in these documents and then what happened did happen. Wouldn't that make out of case under the obstruction of justice statute?
John G. Cardinal: I think assuming that if he knew under circumstances that the Section 1505 does include situations that are not involving the compulsory process. However, in this instance, the Committee was attempting to proceed, to obtain documents through the compulsory process and the knowledge that would be obtainable or would be referable to the petitioner or to Joint Council 41 must necessarily come from that subpoena.
John M. Harlan II: Yes, but there was evidence in the record that the Government investigator had a Committee investigator and have a conversation with the officers of the union or with this man particularly. Where they'd arranged it, it would have this material produced?
John G. Cardinal: But the petitioner in Joint Council 41 ought to have the right to rely upon the efficacy of what was extensively a valid process. In this instance, it was not the process of the Committee but was the officious act of an investigator.
Felix Frankfurter: Do you mean it's from -- do you mean that it's from the subpoena that he learnt that the documents are relevant to the investigations. That outside of that he didn't know or couldn't know, is that what you mean?
John G. Cardinal: I'm not sure Mr. Justice Frankfurter whether you mean the petitioner or the investigator?
Felix Frankfurter: I mean the petitioner. The petitioner -- the subpoena told him what doc -- what documents were wanted, is that right?
John G. Cardinal: That's right.
Felix Frankfurter: And you say that a subpoena is invalid. Now what I'm asking is, could he only derive knowledge of the desire of the Committee to have that from the subpoena or would the subpoena alone tell him that those documents are relevant in outside of what the invalid subpoena from your point of view told them, he wouldn't know that they were relevant? Is that --
John G. Cardinal: That's -- that's my position.
Felix Frankfurter: But suppose somebody called him up on the telephone and said we're going to send somebody around. The subpoena will be served on you and -- in tomorrow in two hours. And I'll tell you now so you might get ready for the things, he wants this -- in these documents and he then destroys them. Would that be within the statute? No subpoena outs -- outstanding at all.
John G. Cardinal: I think of the fee submitted to the jurisdiction of the Committee --
Felix Frankfurter: But I -- no more than what I've given you. The Committee called him up and said, we just assured you, determined as just of the -- the sub-chairman is best to have signed the subpoena and an investigator is on the way to get you on about two hours outside the country somewhere and he thought of a million opportunities to get the documents together. He has no -- the subpoena hasn't reached him and he then does away with the documents. Would that be within or without the statute?
John G. Cardinal: I think it's with without the criminal statute.
Felix Frankfurter: What do you with McCracken?
John G. Cardinal: Where the -- pardon?
Felix Frankfurter: What do you do with McCracken, the McCracken case?
John G. Cardinal: There was an absolute refusal. There is no refusal with --
Felix Frankfurter: No, no, no, no. They -- there was no -- correct me if I'm wrong, I haven't looked at the case. My memory may betray me. But McCracken wasn't served with a subpoena was it, some other people were?
John G. Cardinal: In this instance, I think the distinction is that the subpoena is not returnable to a judicial officer to whom objections maybe taken. I believe also that an extensively valid subpoena should warrant the petitioner's reliance upon that validity. But if in fact it is a void subpoena that the Committee has not been acting and is not acting and that therefore, the petitioner or any other accused is not in violation of 1505 or obstructing the due and proper power of inquiry by that Committee. The situation does not -- is not different then, those situations which have existed in unlawful searches and seizures where the act of the official survey is completely void. The voidness of the -- or I should say the voidability of the process is pervasively infects the action with which they attempt to proceed.
Felix Frankfurter: Of the invalidity of the subpoena, wipe out the practical knowledge which he derived from this invalid piece of paper. Does that sponge out the information it conveys to him that the Committee wanted these documents as a practical fact.
John G. Cardinal: In my opinion, it does.
Felix Frankfurter: Well, it may legally but does it -- because I know a piece of paper was invalidly issued therefore have I derived no knowledge upon it?
John G. Cardinal: Morally, maybe no. But as -- as an official act in the Committee, there is no knowledge. If in fact the action ultimately becomes valid, there maybe some knowledge attributable to that accused but not by virtue of the process, by the virtue of the circumstance which later occurs.
Earl Warren: Mr. Cardinal, I was wondering if -- if this petitioner read in the newspapers that as a result of investigation of the Committee that these documents were needed by the Committee and that the Committee intended to get it from him. And thereafter, he destroyed them or altered to do so they were not to tell the truth. Would he have committed the crime under the section?
Felix Frankfurter: I don't think so. I think --
Earl Warren: But what is the wording of the lan -- of the statute?
Felix Frankfurter: Apart from what she was -- under which he was --
Earl Warren: Yes, yes.
John G. Cardinal: Whoever corruptly or by threats or force or by any threatening letter or communication influences, obstructs or impedes or endeavors to influence or obstruct or in impede to do any proper administration of the law under which such proceeding is being had before such department or agency of the United States. Or to do in proper exercise of the power of inquiry under which such inquiry or investigation is being had by either House or any Committee of either House or any joint committee of the Congress shall be find not more than --
Earl Warren: Well, it's limited to threats or force and things of that kind. Is that the reason it wouldn't be a violation? And the -- and in the hypothetical I gave you there was no element of force or threats or anything of that kind. Is that the -- is that the reason?
John G. Cardinal: That is a distinction I was attempting to make --
Earl Warren: Would have -- what -- what distinction? I'd like to get the other distinction.
John G. Cardinal: My distinction or the distinction that I was attempting to make was that I recognize the fact that the Committee may obtain information through investigation by method other than the compulsory process. And then I would think would be by voluntary acts upon the part of a witness or an association not by any indirect act on the part of a spokesman for the Committee which by some other indirect source finds its way to the person to whom they eventually will direct an inquiry. That was the distinction that I was making that there was a distinction there between the compulsory process and the -- and the voluntary act of production. Knowledge on his part would necessarily stem from -- in my opinion of a -- an official act of the Committee to warrant this subjection to the proscriptions of the criminal statue.
Earl Warren: May I ask a more general question than the one that I did then? Does a person who destroys or alters his records to avoid investigation of his -- of his documents, bring in within the act or does it not bring him within the act unless he has been subpoenaed? In other words, if he just hears -- hears about it and hears that the investigation is going on, is he authorized so far as this statute is concerned, to destroy his records or alter his records so they cannot be used by the Committee?
John G. Cardinal: I think that -- I think that he may and avoid criminal proscription of the statute.
Earl Warren: Well, that's all we're talking about --
John G. Cardinal: Yes.
Earl Warren: -- here, isn't it?
John G. Cardinal: I do.
Earl Warren: I see. Well I just wonder -- ask on -- I'm not arguing with you on it though.
Felix Frankfurter: Did you say to the Chief Justice -- did you answer the Chief Justice that you don't contend it outs -- it is outside of prohibition of the proscription of whether corruptly, obstructor indeed, what did you say to him?
John G. Cardinal: I think that --
Felix Frankfurter: Before seeking that argument.
John G. Cardinal: Well I think I -- the argument that I was not making was that only by compulsory process may the Committee obtain information through investigation. I was attempting to make a distinction between the type of investigation where they compel the -- the production of documents or testimony of a witness and the type where they may obtain it voluntarily. But the voluntary act as I see it would be on the part of the institution which would produce the documents or the witness that would give the information.
Felix Frankfurter: Do I understand you -- may I infer from what you said that you're not making -- you're not directing yourself consideration to what the corruptly means in that context. So I infer -- may I infer from what you said that it corruptly means having no justifiable -- willfully seeking to despoil some documents that a Committee wants, would that take care of corrupting, whether corruptly -- corruptly doesn't mean usually has nothing to do with money especially.
John G. Cardinal: I wouldn't think so. I think that the as a definition of the -- that would be a good definition.
Felix Frankfurter: Do you think that if a man -- that it would cover corruptly if with the view to despoiling with the view of making impossible the availability of the document, he just destroyed it for that purpose that would be corruptly?
John G. Cardinal: I think that there's a definition that that would be -- that is correct.
Hugo L. Black: Whether you mean that a man can -- can be tried under this statute who has not been for destroying the papers or who has not been served with the subpoena to get those papers? Do you think he can?
John G. Cardinal: I don't --
Hugo L. Black: I just call your attention to the fact that that was not in the McCracken case. He was served with a subpoena. That was the allegation. He was served with a subpoena before the papers were destroyed.
John G. Cardinal: I don't --
Hugo L. Black: I think --
John G. Cardinal: -- think --
Hugo L. Black: -- know of any case where there's ever been a prosecution under this statute on the basis because a man knew the Committee was investigating his certain field? They might want his papers or did want his papers.
John G. Cardinal: No.
Hugo L. Black: He could be convicted for -- for destroying those papers?
John G. Cardinal: No. I don't know of such a case.
Hugo L. Black: In this particular investigation, the McCracken case has been going on quite a long time. And if it was known that his purpose was to investigate (Inaudible) contract. Do you think that the fact that these people had the papers it might (Inaudible) might need, might have well-known as they wanted them and could've been prosecuted for destroying those papers before a subpoena was served by the (Inaudible) --
John G. Cardinal: I don't think so.
Hugo L. Black: Has the Government cited in the cases to support such a thing with reference with this Senate power, punished for contempt with reference to influencing a Committee before a subpoena has been served on him?
John G. Cardinal: Not as they pertain --
Hugo L. Black: Unless (Voice Overlap) --
John G. Cardinal: -- to investigation.
Hugo L. Black: Unless he was guilty of associating as a conspirator or an aider and abettor of the man who had the subpoena.
John G. Cardinal: They have not as it pertains to an investigation.
Hugo L. Black: Has there been evidence, is there anything in this record that show that this man destroyed the papers after the subpoena had been served on someone, a proper legal subpoena from the Committee and that he was aiding and abetting that man to defeat this Committee's orders?
John G. Cardinal: There is none Your Honor.
Hugo L. Black: There is none.
John G. Cardinal: As a matter of fact, there hasn't been a subpoena served upon the petitioner or Joint Council 41 to this day other than the one which is the subject of this lawsuit. Because of the imperfection that existed in which we claim did exist, we are also of the opinion that there -- if there could not have been from the time that it was served until of the acts late in the indictment were completed, a waiver of any objection of procedural regularity which would in anyway void the subpoena in the original instance. The -- the Chairman was authorized to issue these subpoenas. He took the stand against the petitioner and was never asked and did not testify that he issued the subpoena. We think that there is a significance in the word issue that for the Committee to properly be in the exercise of its investigative powers, the substance of that subpoena along with the authoritative signature must come from the power which Congress has given the Chairman alone. There was one exception in that according to the rules of procedure and that was if the Chairman could if he so decided, grant the power to issue subpoenas to another member of the Committee provided that the execution of that authority was in writing. There is no evidence in the record that there was any authority issued by the Chairman. Senator McClellan stated that the authority reposed in the Committee was in -- in the chair for issuing subpoenas. Therefore, we think and we submit to the Court that on this issue, the invalidity of the pros -- of the -- of the subpoena prevented the petitioner or anyone connected with the Joint Council 41 in -- in authority to waive any objections to the procedural requirements and due to the court or to the Committee's own rules of procedure, the only method in which a delegation of the authority for issuing subpoenas had to be in writing and not to an investigator.
Hugo L. Black: Do I understand correctly that the Court of Appeals sustained this conviction on the basis that it could be sustained even though there has been no valid subpoena served and on the mere effect that this man, who is alleged to have destroyed the papers, had knowledge that the Committee wanted them?
John G. Cardinal: That's -- that's what the Court of Appeals wrote. Their decision was based upon the fact that the record substantially showed knowledge on the part of the petitioner and therefore, the trial court was correct in holding that the indictment may not be or should not be dismissed because the subpoena was validly issued by the Committee. In that respect, I might say that the -- the trial court was not of all sure, the record discloses -- the trial court said that he wasn't sure in this case but he thought that in the -- in the federal investigating committees, that this type of subpoena had been in use and would be valid in this case. The Court of Appeals then specifically held that it was properly issued. We believe, we submit to the Court as I said that this warrant and justifies now the dismissal of the indictment against the petitioner. However, we are not at all resting exclusively on -- on that particular question although we think that that is a pervasive in -- infection with which affects the -- the complete case.We also believe that the testimony of Senator McClellan against the petitioner was prejudicial to his rights both as to form and as to fact. The Senator testified that there was some investigation made in Ohio in 1958 concerning Senator Bender -- ex-Senator Bender because the committee was interested in whether or not Mr. Hoffa had fulfill the promise to clean up the union. Senator Bender apparently was assigned as one of the members of the Internal Commission who want to clean up of the -- the union. He did not testify that the documents under subpoena were at all pertinent to that inquiry of the Committee. His most specific statement was that the Committee was interested in the use of union funds for the payment and purchase of Christmas gifts. The investigator himself testified that he came into Ohio to investigate the appointment of Bender to the cleanup committee. Senator McClellan then was permitted to read what the findings and the conclusions of the past investigations of this Committee had resulted in and state why in his opinion the names that were listed, allegedly listed on the invoice, were pertinent to the then investigation of the Committee. The substance of -- of the names was an attempt to show and display to the jury the reputation which the McClellan Committee had concluded, existed on those men whose names were listed in the invoice.
Earl Warren: We'll recess now Mr. --